UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Raiquan Falls,

                                   Plaintiff,                    ORDER

                 -against-                                       17 Civ. 35 (AEK)

Sergeant E. Campbell, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        On March 15, 2021, the Court set a briefing schedule for Defendants’ motion for

summary judgment as follows: Defendants’ motion papers were to be served and filed by May

7, 2021; Plaintiff’s opposition papers were to be served and filed by June 11, 2021; and

Defendants’ reply papers were to be served and filed by July 2, 2021. ECF No. 143. Defendants

filed their moving papers on May 7, 2021, as ordered by the Court. ECF Nos. 151-159. Plaintiff

has not filed any papers in opposition to the motion, nor has he contacted the Court to request an

extension of time in which to do so. In accordance with the schedule, on July 2, 2021,

Defendants filed a reply declaration in further support of their motion. ECF No. 163. 1

        At this point, the motion is fully submitted, and the Court will deem Defendants’ motion

for summary judgment unopposed, unless Plaintiff either serves and files his opposition papers,

or seeks an extension of time in which to do so, by no later than July 20, 2021.




        1
         Defendants served and filed an Amended Local Civil Rule 56.2 Notice to Pro Se
Litigant Opposing Summary Judgement on June 30, 2021. ECF No. 161. The original Local
Civil Rule 56.2 Notice that was served and filed on May 7, 2021, did not include a copy of Local
Civil Rule 56.1 as required by Local Civil Rule 56.2. See ECF No. 159.
       Despite numerous reminders, Plaintiff has still failed to provide the Court with his

updated contact information. Plaintiff is directed once again that he must do so and that any

failure to do so might result in the Court dismissing his case for failure to prosecute.

       Defendants’ counsel is directed to serve a copy of this Order upon Plaintiff by email and

regular mail and to file proof of service on the docket.

Dated: July 6, 2021
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 2
